Citation Nr: 1719002	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist degenerative joint disease (DJD).

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right wrist disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for a right wrist disability; as well as a December 2012 rating decision that denied service connection for right wrist DJD, right wrist carpal tunnel syndrome, and a right shoulder disability secondary to a right wrist disability.  

The issues of an increased rating for hearing loss and tinnitus; and service connection for a right leg condition, have been raised by the record in a November 2014 statement in which the Veteran claimed these issues already had adjudication "pending," but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the November 2015 Board remand, the RO/Appeals Management Office (AMO) was instructed to obtain any outstanding service treatment records from November 1975 to December 1975 based on a heightened duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In April 2016, following the remand, the Veteran submitted a Request to Reconstruct Medical Data noting that his claimed injuries were treated from October 1957 through present.  In June 2016, two Personnel Information Exchange System (PIES) requests were sent.  One was sent for any outstanding inpatient clinical records from Darnall Medical Center from October 1, 1957 to December 31, 1957 under the Code "C01-V" and the response returned in August 2016 noted that no search was possible because an index of retired records at the National Personnel Records Center (NPRC) did not list any 1957 records for Darnall Medical Center.  Another PIES request was sent for medical records and Surgeon General's Office records (SGOs), and if none were available, to search sick and morning reports for the Veteran's battalion from November 1, 1957 to December 31, 1957 under the code "M05-V"; however a response to this request was never completed.  Therefore, upon remand, a new records request should be made for morning/sick reports from the Veteran's battalion, and any SGO records related to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit requests to the appropriate government repositories for period from October 1, 1957 to December 31, 1957 for: (a) sick/morning reports from the Veteran's battalion, and (b) SGO reports related to the Veteran, including under his service number.
If no records are found, a formal finding of unavailability should be made, and the Veteran should be notified.  

2.  After the above is completed, if additional records are associated with the electronic claims file, the file should be returned to the examiner who conducted the January 2016 VA examination and the examiner should state whether he would change any of his opinions based on the additional information provided. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




